DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/22/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The information disclosure statement (IDS) submitted on 06/09/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.



Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over More (US 20140132723 A1, hereinafter “More”) in view of Doganis (US 20170372492 A1, hereinafter “Doganis”).

Regarding claim 1. More discloses a laser calibration device (0029-0033) comprising: 
a processor to execute a program (0030; “[0030] … The collected data may be provided to a computing device containing a processor for executing and memory for storing instructions for determining the correction parameters for calibration. …”); and 
a memory to store the program which, when executed by the processor (0030; “[0030] … The collected data may be provided to a computing device containing a processor for executing and memory for storing instructions for determining the correction parameters for calibration. …”), performs processes of: 
0033); 
receiving reflection intensity value information including reflection intensity values of laser light (0033; “[0033] … The computing device also plots the return intensity of the data collected by the LiDAR sensor against the scan angle of the collected data to extract the scan angle location of peaks in the intensity of the LiDAR data. The scan angle locations of each of these "intensity peaks" correspond to the physical location of each of the reflective scanning targets.”), and determining the laser irradiation location in the display area on a basis of the reflection intensity values included in the reflection intensity value information (0033; “[0033] … The computing device also plots the return intensity of the data collected by the LiDAR sensor against the scan angle of the collected data to extract the scan angle location of peaks in the intensity of the LiDAR data. The scan angle locations of each of these "intensity peaks" correspond to the physical location of each of the reflective scanning targets.”), the reflection intensity value information being outputted from the laser measuring device having received the laser light emitted from the laser measuring device and reflected from the laser irradiation location identifying pattern displayed in the display area (0030 and 0032); 
outputting camera calibration pattern information for displaying a camera calibration pattern in the display area (0029 and 0030; “[0030] In one embodiment of the present invention, a flat vertical target surface, featuring multiple reflective "scanning targets" arranged in an equidistant orientation along the horizontal axis of the target surface, may be used to determine the orthorectified parameters for calibration of the LiDAR sensor with the digital camera. … ”); and 
0032 and 0033). 
More failed to disclose outputting laser irradiation location identifying pattern information for displaying a laser irradiation location identifying pattern to a display area including a laser irradiation location of laser light emitted from a laser measuring device, the laser measuring device emitting laser light and measuring a location of an object using reflected light from the object.
Doganis, however in the same field of endeavor, shows laser calibration device comprising outputting laser irradiation location identifying pattern information for displaying a laser irradiation location identifying pattern to a display area including a laser irradiation location of laser light emitted from a laser measuring device, the laser measuring device emitting laser light and measuring a location of an object using reflected light from the object (0066-0067 and 0024-0025; Figure 2). 
It would have been obvious to person of having ordinary skilled in the art before the effective filing date of the invention to apply a calibration display of Doganis in the device of More in order to yield a predictable result of locating the object for better depth accuracy.
Regarding claim 2. Claim 2 has limitations similar to those treated in the rejection claim 1, but claim 2 further recites the laser calibration device according to claim 1, wherein 
the display area is a display screen of a display, and 
the laser measuring device irradiates laser light onto the display screen of the display. 
Doganis shows the display area is a display screen of a display (0066-0067).
 More shows the laser measuring device irradiates laser light onto the display screen of the display (0030-0031).
The motivation used in the rejection of claim 1 to combine More and Doganis still applies to the combination of the prior arts on the rejection of claim 2.


Regarding claim 3. Claim 3 has limitations similar to those treated in the rejection claim 1, but claim 3 further recites the laser calibration device according to claim 1, wherein 
the laser calibration device according to claim 2, wherein 
the laser irradiation location identifying pattern includes a moving graphic, and the graphic is periodically repeated, and 
the processor identifies a laser irradiation location on the display screen of the display by adding up a sequence of reflection intensity values included in the reflection intensity value information to calculate a peak of the sequence, the reflection intensity 
Doganis shows the laser irradiation location identifying pattern includes a moving graphic, and the graphic is periodically repeated (0074 and 0088; Figure 5; “[0088] If the pattern is still not detected in this mode, the user is encouraged to start moving the pattern slowly until it gets detected.”), and 
the processor identifies a laser irradiation location on the display screen of the display by adding up a sequence of reflection intensity values included in the reflection intensity value information to calculate a peak of the sequence, the reflection intensity value information being outputted from the laser measuring device having received laser light reflected from the laser irradiation location identifying pattern (0072, 0074; Figure 5; “[0074] The user launches a master program, run on the master computer 103, and a slave program, run on the slave device 104. The master program drives the camera 101, acquires the video flow, extracts the images, detects the pattern using conventional image-processing algorithms and sends commands to the slave device to modify the pattern displayed on screen 100 when necessary. The slave device is programmed to receive these commands and drives the screen 100 to display the required pattern. Each command may comprise an image file containing the pattern to be display, or an identifier of a calibration pattern chosen among a set of patterns stored in a memory element of the slave device, or instructions to modify (e.g. by zooming in or out) a “template” pattern.”).  
The motivation used in the rejection of claim 1 to combine More and Doganis still applies to the combination of the prior arts on the rejection of claim 2.

Regarding claim 4. Method claim 4 is drawn to the method of using the corresponding device claimed in claim 1. Therefore method claim 4 corresponds to device claim 1 is rejected for same reasons of obviousness as used above.


Regarding claim 5. Claim 5 has similar limitations to the rejected claim 1 shown above. Therefore claim 5 is rejected for same reasons of obviousness as used in the rejection of claim 1 above.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASMAMAW G TARKO whose telephone number is (571)272-9205. The examiner can normally be reached Monday -Friday 9:00 Am - 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on (571) 272-7331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/ASMAMAW G. TARKO/
Patent Examiner, Art Unit 2482





/CHRISTOPHER S KELLEY/Supervisory Patent Examiner, Art Unit 2482